Exhibit 10.51

FIFTH AMENDMENT TO CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement is dated this 9th day of June, 2006, by
and among Respironics, Inc., a Delaware corporation (the “Borrower”), each of
the Guarantors (as defined in the Credit Agreement (as hereinafter defined)),
the Banks (as defined in the Credit Agreement), PNC Bank, National Association,
in its capacity as agent for the Banks (hereinafter referred to in such capacity
as the “Agent”), and Citizens Bank of Pennsylvania and Bank of America, N.A.,
successor by merger to Fleet National Bank, in their capacity as documentation
agents for the Banks (hereinafter collectively referred to as the “Documentation
Agents”) (“Fifth Amendment”).

WITNESSETH:

WHEREAS, the Borrower, the Guarantors, the Banks, the Agent and the
Documentation Agents entered into that certain Credit Agreement, dated
August 19, 2002, as amended by that certain (i) First Amendment to Credit
Agreement, dated as of June 1, 2003, by and among the Borrower, the Guarantors,
the Banks, the Agent and the Documentation Agents, (ii) Second Amendment to
Credit Agreement, dated as of April 23, 2004, by and among the Borrower, the
Guarantors, the Banks, the Agent and the Documentation Agents, (iii) Third
Amendment to Credit Agreement, dated September 3, 2004, by and among the
Borrower, the Guarantors, the Banks, the Agent and the Documentation Agents, and
(iv) Fourth Amendment to Credit Agreement, dated June 30, 2005, by and among the
Borrower, the Guarantors, the Banks, the Agent and the Documentation Agents (as
amended, the “Credit Agreement”), pursuant to which, among other things, the
Banks agreed to provide to the Borrower a revolving credit facility in an
aggregate principal amount of One Hundred Fifty Million and 00/100 Dollars
($150,000,000.00); and

WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement and the Banks, the Agent and the Documentation Agents shall
permit such amendments pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.

2. The definition of “EBIT” contained in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety and in its stead is inserted the following:

EBIT shall mean, as of any date of determination, the sum of (i) Consolidated
Net Income for such period, excluding therefrom (A) non-cash Share issuance and
Share option



--------------------------------------------------------------------------------

compensation expense or gain items (SFAS 123R), (B) any extraordinary,
non-recurring or unusual items of gain or loss (including without limitation
those items created by mandated changes in accounting treatment), provided,
however, the amount by which (1) all extraordinary, non-recurring or unusual
cash losses incurred from and after June 30, 2002, minus (2) all extraordinary,
non-recurring or unusual gains on sale of assets outside the ordinary course of
business exceeds Forty Million and 00/100 Dollars ($40,000,000.00) in the
aggregate throughout the term of this Agreement shall not be excluded, and
(C) any gain or loss of any other Person accounted for on the equity method,
except to the extent of cash distributions received during the relevant period,
plus (ii) interest expense, plus (iii) income tax expense, in each case
determined and consolidated for the Borrower and its Subsidiaries in accordance
with GAAP.

3. All references to “Fleet National Bank, a Bank of America company” in the
Credit Agreement and each other Loan Document are hereby deleted and in their
stead is inserted the following: “Bank of America, N.A., successor by merger to
Fleet National Bank”.

4. The provisions of Section 2 and 3 of this Fifth Amendment shall not become
effective until the Agent has received the following items, each in form and
substance acceptable to the Agent and its counsel:

(a) this Fifth Amendment, duly executed by each of the Loan Parties and each of
the Required Banks; and

(b) such other documents as may be reasonably requested by the Agent.

5. Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.

6. Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which at any time has secured the Obligations
including, without limitation, the Guaranty Agreements, hereby continues to
secure the Obligations.

7. Each Loan Party hereby represents and warrants to the Banks and the Agent
that (i) such Loan Party has the legal power and authority to execute and
deliver this Fifth Amendment, (ii) the officers of such Loan Party executing
this Fifth Amendment have been duly authorized to execute and deliver the same
and bind such Loan Party with respect to the provisions hereof, (iii) the
execution and delivery hereof by such Loan Party and the performance and
observance by such Loan Party of the provisions hereof and of the Credit
Agreement and all documents executed or to be executed therewith, do not violate
or conflict with the organizational agreements of such Loan Party or any Law
applicable to such Loan Party or result in a breach of any provision of or
constitute a default under any other agreement,



--------------------------------------------------------------------------------

instrument or document binding upon or enforceable against such Loan Party, and
(iv) this Fifth Amendment, the Credit Agreement and the documents executed or to
be executed by such Loan Party in connection herewith or therewith constitute
valid and binding obligations of such Loan Party in every respect, enforceable
in accordance with their respective terms.

8. Each Loan Party represents and warrants that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this Fifth Amendment or the performance or observance of any
provision hereof, (ii) the schedules attached to and made a part of the Credit
Agreement, as updated and provided to the Agent on a quarterly basis, are true
and correct in all material respects as of the date hereof, and (iii) it
presently has no known claims or actions of any kind at Law or in equity against
the Banks or the Agent arising out of or in any way relating to the Loan
Documents.

9. Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

10. The agreements contained in this Fifth Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the Loan Documents shall remain in full
force and effect. This Fifth Amendment amends the Credit Agreement and is not a
novation thereof.

11. This Fifth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.

12. This Fifth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Fifth Amendment.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Fifth Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

 

  Respironics, Inc., a Delaware corporation   Respironics International, Inc., a
Delaware corporation   Swiftmed Corp., a Georgia corporation   Respironics
Colorado, Inc., a Colorado corporation   Respironics International Global
Enterprises, Inc., a Delaware corp.   Respironics California, Inc., a Delaware
corporation   Respironics New Jersey, Inc., a Delaware corporation   Fiberoptic
Medical Products, Inc., a Pennsylvania corporation   Respironics Novametrix,
LLC, a Delaware limited liability company   Children’s Medical Ventures, LLC, a
Delaware limited liability co.   RI Finance, Inc., a Delaware corporation   RI
Licensing, Inc., a Delaware corporation   Respironics Overseas, Inc., a Delaware
corporation   Benner & Associates, Inc., a Florida corporation   Mini-Mitter
Company, Inc., an Oregon corporation   Respironics Profile, Inc., a Delaware
corporation   Respironics In-X, Inc., a Delaware corporation WITNESS:  
Respironics OxyTec, Inc., a California corporation

/s/ David M. Holtschlag

  By:   

/s/ Daniel J. Bevevino

     Daniel J. Bevevino, Vice President and Chief Financial Officer of
Respironics, Inc., Vice President of Respironics International, Inc., Vice
President of Swiftmed Corp., Treasurer of Respironics Colorado, Inc., Vice
President of Respironics International Global Enterprises, Inc., Vice President
of Respironics California, Inc., Vice President of Respironics New Jersey, Inc.,
Vice President of Fiberoptic Medical Products, Inc., Treasurer of Respironics
Novametrix, LLC, Vice President of Children’s Medical Ventures, LLC, President
of RI Finance, Inc., President of RI Licensing, Inc., Vice President of
Respironics Overseas, Inc., Vice President of Benner & Associates, Inc., Vice
President of Mini-Mitter Company, Inc., Vice President of Respironics Profile,
Inc., Vice President of Respironics In-X, Inc. and Vice President of Respironics
OxyTec, Inc.



--------------------------------------------------------------------------------

WITNESS:   RI Trading, LLC, a Delaware limited liability company

/s/ Eileen R. Sisca

  By:  

/s/ David M. Holtschlag

    David M. Holtschlag, President



--------------------------------------------------------------------------------

PNC Bank, National Association,

individually as a Bank and as Agent

By:  

/s/ Thomas A. Majeski

Name:   Thomas A. Majeski Title:   Vice President

Citizens Bank of Pennsylvania, individually

as a Bank and as Documentation Agent

By:  

/s/ Dwayne R. Finney

Name:   Dwayne R. Finney Title:   Senior Vice President

Bank of America, N.A., successor by merger

to Fleet National Bank, individually as a

Bank and as Documentation Agent

By:  

/s/ Sandra Guerrieri

Name:   Sandra Guerrieri Title:   Vice President Fifth Third Bank By:  

/s/ Jim Janovsky

Name:   Jim Janovsky Title:   Vice President National City Bank of Pennsylvania
By:  

/s/ Susan J. Dimmick

Name:   Susan J. Dimmick Title:   Vice President



--------------------------------------------------------------------------------

Key Bank National Association By:  

/s/ J.T. Taylor

Name:   J.T. Taylor Title:   Senior Vice President